DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 should be written as “with the inlet port” as opposed to “with inlet port”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the fluid space" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what fluid space this limitation refers back to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cuiffi (US 20140030752) in view of Wikswo (US 20150004077).
Cuiffi discloses a dynamic multi-organ plate (Figure 1:102) comprising at least one well (Figure 2:206) configured for accommodating cell or tissue growth, including lung cells and lung tissue.  Each well includes a hollow chamber (Figure 7B:706) comprising an inlet port, an outlet port and an upper opening sealed by a cover (Figure 7B:714).  The cover may include an opening (Figure 3B:304) for delivering fluid/gases to the well.  The wells are in communication with each other via at least one transwell tube (Figure 5B:508) that is formed within a fluid flow plate (Figure 2:204) and is in communication with the inlet and outlet ports.  This is described in at least paragraphs [0035]-[0050].  Paragraph [0044] additionally indicates that a pump (Figure 1:114) is housed within the multi-organ plate, and is configured to pump fluid through the channels.  Each well is described as having an outer shell comprising sidewalls and the cover (see Figs. 6 and 7).  An insert (Figure 6:606) is disposed within each shell and creates a hollow interior (Figure 7B:712) for accommodating lung cells.  The Figures further depict that a space for fluid exists between the outer shell and the insert: 
[AltContent: arrow][AltContent: textbox (insert)][AltContent: textbox (space for fluid between shell and insert)][AltContent: textbox (outer shell)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    594
    691
    media_image1.png
    Greyscale

The insert includes a semipermeable wall (Figure 6:608) in the form of a membrane that allows for the diffusion of chemicals, gases and fluids between the fluid space in the hollow interior and the interior of the well. With respect to the limitation “fluid in the well is in contact with at least a portion of the semipermeable wall of the insert”, Cuiffi shows in at least Figs. 6A-D and 7B that the fluid 712 in the well is in contact with a bottom surface of the semipermeable wall that separates the fluid 712 from the hollow chamber 706.  Furthermore, the hollow interior of the insert is not in direct fluid communication with a transwell tube because the space for fluid (see annotated Figure above) is disposed between the two features.  Although Cuiffi teaches that the wells may be used to culture lung cells and that gases may be perfused through the multi-organ plate, it is unclear if the Cuiffi wells are configured so that cells within each well are in fluid contact with fluid within the insert and in gaseous contact with gases in the hollow chamber.  
Wikswo discloses a dynamic multi-organ plate (see Fig. 2) comprising two or more wells configured for accommodating cell or tissue growth.  The wells are in communication with each other via at least one channel formed within a fluid flow plate.  This is described in at least paragraphs [0057]-[0062].  Paragraph [0073] additionally indicates that a pump is housed within the multi-organ plate, and is configured to pump fluid through the channels.	The channels include closed portions that are separated from the external environment, as well as open portions that directly communicate with each of the two or more wells.  At least paragraphs [0063]-[0065], [0089] and [0090] teach that wells configured to culture lung cells include a hollow chamber configured to carry a gas stream, wherein the hollow chamber is located above a hollow interior configured to hold lung cells and lung tissue culture.  See Figs. 3A, 3B and 4.  A semipermeable wall is disposed between the hollow chamber and the hollow interior in order to allow gases to diffuse from the hollow chamber into the hollow interior.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that a gas space is maintained above the insert and semipermeable wall of Cuiffi when the Cuiffi device is used to culture lung cells.  Cuiffi already teaches in paragraphs [0012], [0044] and [0052] that gases are introduced into the multi-organ plate when the wells are used to accommodate lung tissue (“the cell culture vessels 206 are sealed with reversibly coupled lids 302 and 306. The lid 302 includes a port 304, which in some implementations, is used to flow gases and/or liquids into the cell culture vessel 206(b)”).  Wikswo more clearly shows how this may be accomplished by disposing a semipermeable wall between the culture liquid and the gas plenum.  See Figs. 3A, 3B and 4.  It is prima facie obvious to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.  See MPEP 2143.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,631,167. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 9,631,167 require similar limitations relating to a dynamic multi-organ plate comprising multiple wells configured for cell or tissue growth.  The claims of U.S. Pat. No. 9,631,167 state that at least one channel is disposed between the wells, and that a pump is in communication with the channel.  The claims of U.S. Pat. No. 9,631,167 further indicate that the wells include an outer shell and an insert, wherein a space for fluid exists between the shell and insert.  The claims require a semipermeable wall that allows for the diffusion of chemicals, gases and fluids between a fluid space and the interior of the well.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,844,339. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of U.S. Pat. No. 10,844,339 require similar limitations relating to a dynamic multi-organ plate comprising multiple wells configured for cell or tissue growth.  The claims of U.S. Pat. No. 10,844,339 state that at least one channel is disposed between the wells, and that a pump is in communication with the channel.  The claims of U.S. Pat. No. 10,844,339 further indicate that the wells include an outer shell and an insert, wherein a space for fluid exists between the shell and insert.  The claims require a semipermeable wall that allows for the diffusion of chemicals, gases and fluids between a fluid space and the interior of the well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799